Exhibit 10.2

THIS DOCUMENT WAS DRAFTED BY,

AND AFTER RECORDING, RETURN TO:

DeWitt Ross & Stevens S.C.

Paul A. Croake, Esq.

2 East Mifflin Street, Suite 600

Madison, WI 53703

608/283-5623

ASSIGNMENT OF LEASES AND RENTS

THIS ASSIGNMENT, made as of the 12th day of March, 2012, by DC-2775 NORTHWOODS
PARKWAY, LLC, a Delaware limited liability company, whose principal office is
located at c/o John E. Carter, 4211 West Boy Scout Blvd., Suite 500, Tampa, FL
33607 (“Borrower”), to AMERICAN FAMILY LIFE INSURANCE COMPANY, an insurance
corporation organized and existing under the laws of the State of Wisconsin,
whose address is Investment Division, 6000 American Parkway, Madison, Wisconsin
53783-0001 (“American Family”).

FOR VALUE RECEIVED, Borrower grants, transfers and assigns to American Family:
(a) all of the right, title and interest of Borrower in and to any and all
leases and any other agreements granting a possessory interest in the real
property described in Exhibit A attached hereto (the “Premises”), together with
any amendments or addenda to such leases and agreements and including any
guarantees of such agreements, now or hereafter entered into, whether oral or
written, (each such lease and related agreements and guarantees shall be
referred to collectively hereafter as a “Lease”); (b) any and all extensions and
renewals thereof; (c) the immediate and continuing right to collect and receive
all rents, expense reimbursements or other income, payments and profits arising
out of any Lease or out of the Premises or any part thereof (“Rents”); (d) the
right to all proceeds payable to Borrower pursuant to any purchase options, if
any, on the part of any Tenant under any Lease; and (e) all payments derived
from any Lease including but not limited to claims for the recovery of damages
done to the Premises or for the abatement of any nuisance existing thereon,
claims for damages resulting from default under any Lease whether resulting from
acts of insolvency or acts of bankruptcy or otherwise, and lump sum payments for
the cancellation of any Lease or the waiver of any obligation or term thereof
prior to the expiration date, and the return of any insurance premiums or ad
valorem tax payments made in advance and subsequently refunded, all for the
purpose of securing the following:

(i) Payment of the Indebtedness evidenced by the Note, including any extensions
or renewals thereof, in the principal sum of Three Million Three Hundred
Thousand and No/100 Dollars ($3,300,000.00) dated of even date herewith,
executed and delivered by Borrower payable to the order of American Family
secured, inter alia, by the Deed to Secure Debt, Assignment of Rents and
Security Agreement, dated of even date herewith, granted by Borrower to American
Family upon the Premises, and recorded in the County of Gwinnett, State of
Georgia (the “Security Deed”) and the other Loan Documents securing the Note.



--------------------------------------------------------------------------------

(ii) Payment of all other sums with interest thereon becoming due and payable to
American Family as a result of this Assignment, or pursuant to any other Loan
Documents. All payments required under the Loan Documents shall be included as
Indebtedness secured hereby.

(iii) Performance and discharge of each and every obligation, covenant and
agreement of Borrower under the Loan Documents.

BORROWER FURTHER COVENANTS, AGREES AND ASSIGNS AS FOLLOWS:

1. Performance of Leases. (a) To faithfully abide by, perform and discharge each
and every material obligation, covenant and agreement of the Accredited Lease by
Borrower, as landlord, to be performed; (b) to use its reasonable efforts to
enforce or secure the performance of each and every material obligation,
covenant, condition and agreement of any Lease to be performed by Tenant;
(c) not to surrender, cancel, amend, modify, extend, renew, terminate, accept a
surrender of, or in any way alter the terms of the Accredited Lease without the
prior written consent of American Family, which consent shall not be
unreasonably withheld, conditioned or delayed; (d) not to borrow against,
pledge, or assign any rentals due under the Accredited Lease, nor consent to a
subordination or assignment of the interest of the Accredited Tenant thereunder
to any party other than American Family; (e) not to permit the prepayment of the
rents thereunder for more than one (1) month in advance or reduce the amount of
the rents and other payments thereunder; (f) not to waive, excuse, condone or in
any manner release or discharge the Accredited Tenant under the Accredited Lease
of or from their obligations, covenants, conditions and agreements to be
performed by Accredited Tenant under the Accredited Lease without first securing
the prior written consent of American Family, which consent shall not be
unreasonably withheld, conditioned or delayed; (g) not to enter into any
additional or renewal Lease of all or any part of the Premises except in
conformity with the terms of the Security Deed.

In the event the Accredited Tenant of the Premises seeks for any reason to buy
out or financially satisfy the Accredited Lease in whole or in part prior to
normal expiration of the Accredited Lease, and obtains permission from Borrower
and American Family to do so, all such proceeds shall, at the sole discretion of
American Family, be applied to the Indebtedness in the order determined by
American Family in its sole discretion.

 

2



--------------------------------------------------------------------------------

2. Protection of Security. Borrower, at its sole cost and expense, agrees to
appear in and defend any action or proceeding arising under, growing out of or
in any manner connected or otherwise associated with any Lease or the
obligations, duties or liabilities of Borrower thereunder, and to pay all costs
and expenses of American Family, including attorneys’ and paralegals’ fees and
costs, in any such actions or proceedings in which American Family in its sole
discretion may appear.

3. Present Assignment. This Assignment shall constitute a perfected, present
assignment, provided that Borrower shall have the right to collect, but not
prior to accrual, all of the Rents and to retain, use and enjoy the same unless
and until an Event of Default shall occur under any Loan Document and any
applicable opportunity to cure under the Security Deed shall have expired.
Following the occurrence of an Event of Default and the expiration of any
applicable opportunity to cure, Borrower hereby releases and surrenders to
American Family all rights to amend, modify or to in any way alter any Lease,
and to take such action without the prior consent of Borrower.

4. Remedies. Upon or at any time during the continuance of an Event of Default,
or if any material representation or warranty herein proves to be untrue, and
after any applicable opportunity to cure under the Security Deed shall have
expired, then American Family, without regard to waste, adequacy of the security
or solvency of Borrower, may declare all Indebtedness immediately due and
payable, may revoke the privilege granted Borrower hereunder to collect the
Rents, and may, at American Family’s option, either:

(a) In person or by agent, with or without taking possession of or entering the
Premises, with or without bringing any action or proceeding, give, or require
Borrower to give, notice to any Tenant under any Lease authorizing and directing
such Tenant to pay all Rents directly to American Family; collect all of the
Rents; enforce the payment thereof and exercise all of the rights of Borrower
under any Lease and all of the rights of American Family hereunder; and may
enter upon, take possession of, manage and operate the Premises, or any part
thereof; may cancel, enforce or modify any Lease, and fix or modify Rents, and
do any acts which American Family deems proper to protect the security hereof;
or

(b) Apply for appointment of a receiver in accordance with applicable statutes
and law, to which receivership Borrower hereby consents, who shall collect the
Rents; manage the Premises so as to prevent waste; execute any Lease within or
beyond the period of receivership; exercise the remedies and perform the terms
of this Assignment and apply the Rents as hereinafter provided. The terms and
provisions contained in Section 6.3 of the Security Deed are hereby incorporated
by reference and shall govern the appointment of a receiver under this
Assignment.

Any Rents collected pursuant to the terms of this Section hereof shall be
applied in the following order: (a) to payment of all fees of any receiver
appointed hereunder; (b) to payment when due of prior or current Impositions or,
if the Security Deed so requires, to the

 

3



--------------------------------------------------------------------------------

periodic escrow for payment of the Impositions when due; (c) to payment when due
of Insurance Premiums of the type required by the Security Deed or, if the
Security Deed so requires, to the periodic escrow for the payment of Insurance
Premiums when due; (d) to payment of the costs and expenses of operation and
management of the Premises and collection of the Rents, including reasonable
attorneys’ fees; (e) to payment of all costs and expenses for normal maintenance
of the Premises, including such Tenant improvements, capital repairs, capital
improvements and leasing commissions as American Family may reasonably deem
appropriate; and (f) to the performance of the landlord’s obligations under any
Lease. Any Rents remaining after application of the above items shall be applied
to the Indebtedness on a monthly basis.

The entering upon and taking possession of such Premises, the appointment of a
receiver, or the collection of such Rents and the application thereof as herein
provided shall not cure or waive any default or waive, modify or affect notice
of default under the Security Deed or invalidate any act done pursuant to said
notice, nor in any way operate to prevent American Family from pursuing any
remedy which now or hereafter it may have under the terms and conditions of the
Security Deed or the Note secured thereby or any other Loan Documents securing
the same.

5. No Liability for American Family. American Family shall not be obligated to
perform or discharge, nor does it undertake to perform or discharge, any
obligation, duty or liability under any Lease nor shall this Assignment operate
to place any responsibility for the control, care, management or repair of the
Premises or responsibility for the collection of Rents upon American Family or
for the carrying out of any of the terms and conditions of any Lease; nor shall
it operate to make American Family responsible or liable for any waste committed
on the Premises, or for any dangerous or defective condition of the Premises
resulting in loss or injury or death to any Tenant, licensee, employee or
stranger. American Family shall be required to account only for such moneys as
are actually received by it and shall not be obliged to pay any interest on
Rents received by it under this Assignment.

6. Borrower to Hold American Family Harmless. Borrower agrees to indemnify and
to hold American Family harmless from any and all liability, loss or damage
which American Family incurs under any Lease or under or by reason of this
Assignment, and from any and all claims and demands whatsoever which may be
asserted against American Family by reason of any alleged obligations or
undertakings on its part to perform or discharge any of the terms, covenants or
agreements contained in any Lease, except this indemnity shall not apply to any
liability to the extent caused by the gross negligence or willful misconduct of
American Family or first arising from and after the date that American Family or
another party takes possession of the Premises or acquires title to the Premises
through foreclosure or a deed in lieu of foreclosure. Should American Family
incur any such liability, or incur costs in the defense of any such claims or
demands, the amount thereof, including costs, expenses, and reasonable
attorneys’ and paralegals’ fees and costs, shall be secured hereby and shall be
added to the Indebtedness and Borrower shall immediately reimburse American
Family therefor upon demand, except American Family shall bear its own costs of
defense for any liabilities to the extent caused by American Family’s gross
negligence or willful misconduct. The continuing failure of Borrower so to do
shall constitute an Event of Default.

 

4



--------------------------------------------------------------------------------

7. Security Deposits. Borrower agrees, upon demand following an Event of Default
and the expiration of any applicable opportunity to cure under the Security
Deed, to transfer to American Family all security deposits, if any, held by
Borrower under the terms and provisions of any Lease. Borrower agrees that such
security deposits may be held by American Family without any allowance for
interest thereon, except statutory interest accruing to the benefit of any
Tenant, and shall become the absolute property of American Family upon an
occurrence of an Event of Default and the expiration of any applicable
opportunity to cure under the Security Deed, subject to any rights of any such
Tenant. Such security deposits in the event of a default by any Tenant, shall be
applied in accordance with the provisions of any such Lease. Until American
Family makes such demand and the deposits are paid over to American Family,
American Family assumes no responsibility to any Tenant for any such security
deposit. Borrower agrees to immediately reimburse American Family, upon request,
for any security deposits received by Borrower and not remitted to American
Family, which are paid to any Tenant of Borrower by American Family.

8. Authorization to Tenants. Each Tenant under any Lease is irrevocably
authorized and directed to recognize the claims of American Family or any
receiver appointed hereunder without investigating the reason for any action
taken by American Family, or such receiver, or the validity or the amount of
Indebtedness owing to American Family, or the existence of any default under or
by reason of any of the Loan Documents or the application to be made by American
Family or any receiver. Upon the occurrence of an Event of Default and the
expiration of any applicable opportunity to cure under the Security Deed,
Borrower irrevocably directs and authorizes each such Tenant to pay to American
Family or such receiver all sums due under any Lease without the necessity of a
judicial determination that a default has occurred under any of the Loan
Documents or that American Family is entitled to exercise its rights hereunder.
Upon the occurrence of an Event of Default and the expiration of any applicable
opportunity to cure under the Security Deed, Borrower irrevocably directs and
authorizes each such Tenant to pay to American Family all sums due under any
Lease. To the extent such sums are paid to American Family, Borrower agrees that
each such Tenant shall have no further liability to Borrower for the same. The
sole signature of American Family or such receiver shall be sufficient for the
exercise of any rights under this Assignment. The sole receipt of American
Family or of such receiver for any sums received shall be a full discharge and
release therefor to any such Tenant or occupants of the Premises. Checks for all
or any part of the Rents collected under this Assignment shall, upon notice from
American Family or such receiver, be drawn payable to the exclusive order of
American Family or such receiver.

9. Satisfaction. Upon payment in full of all Indebtedness as evidenced by a
recorded release of the Security Deed executed by American Family, or its
subsequent assigns, this Assignment shall, without the need for any further
satisfaction or release, become null and void and be of no further effect.

10. American Family Creditor of Tenant. Upon an Event of Default and the
expiration of any applicable opportunity to cure under the Security Deed,
Borrower agrees that American Family, and not Borrower, shall be and be deemed
to be a creditor of any Tenant with respect to assignments for the benefit of
creditors, bankruptcy, reorganization,

 

5



--------------------------------------------------------------------------------

insolvency, dissolution, or receivership proceedings affecting such Tenant,
(without obligation on the part of American Family, however, to file or make
timely filings of claims in such proceedings or otherwise to pursue creditor’s
rights therein, and reserving the right to Borrower to make such filing in such
event) with an option to American Family to apply any money received by American
Family as such creditor in reduction of the Indebtedness in the order determined
by American Family in its sole discretion.

11. American Family Attorney-in-Fact. Upon an Event of Default and the
expiration of any applicable opportunity to cure under the Security Deed,
Borrower irrevocably appoints American Family, its successors and assigns, as
its agent and attorney-in-fact, which appointment is coupled with an interest,
to: (a) exercise any rights or remedies hereunder and to execute and deliver
during the term of this Assignment such instruments as American Family may deem
necessary to make this Assignment and any further assignment effective and
absolute; and (b) demand, receive, and enforce payment, to give receipts,
releases and satisfactions, and to sue, either in the name of Borrower or in the
name of American Family, for all Rents or other sums payable under the Lease.

12. Subsequent Leases; Rent Roll. Until the Indebtedness is paid in full,
Borrower shall deliver to American Family executed copies of any and all other
and future Leases and agrees to make, execute and deliver unto American Family,
upon demand, and at any time or times, any and all assignments and other
instruments sufficient to assign the Leases and the Rents thereunder to American
Family or that American Family may deem advisable for carrying out the true
purposes and intent of this Assignment. Borrower agrees to furnish to American
Family by April 30th following each calendar year when the Premises is not fully
occupied by Tenant, a certified rent roll of the Premises dated as of the end of
such calendar year disclosing current Tenants, tenancies, Leases, Lease income
and such other matters as American Family may reasonably request. Such rent
roll, or accompanying documentation, shall additionally identify space which is
not leased and shall certify that the Leases are free of defaults by Borrower,
and to Borrower’s knowledge, by Tenants (or if a default exists, the nature of
such default).

13. Recourse. American Family shall have full recourse for payment of
Indebtedness evidenced by the Note to the Leases and Rents assigned hereunder
and to all other assets of Borrower. Notwithstanding anything to the contrary
contained in this Assignment, the liability of Borrower for the Indebtedness and
for the performance of other agreements, covenants and obligations contained
herein shall be limited as set forth in the Note.

14. General Assignment of Leases and Rents. The rights contained in this
Assignment are in addition to and shall be cumulative with the rights given and
created in Article 2 of the Security Deed, assigning generally all Leases, rents
and profits of the Premises and shall in no way limit the rights created
thereunder.

15. No Mortgagee or Beneficiary in Possession. Nothing herein contained and no
actions taken pursuant to this Assignment shall be construed as constituting
American Family a “‘Mortgagee’ or ‘Beneficiary’ in Possession”, unless American
Family assumes actual possession of the Premises.

 

6



--------------------------------------------------------------------------------

16. Continuing Rights. The rights and powers of American Family or any receiver
hereunder shall continue and remain in full force and effect until all
Indebtedness is paid in full or released in writing by American Family.

17. Successors and Assigns. This Assignment and each and every covenant,
agreement and provision hereof shall be binding upon Borrower, its successors
and assigns including without limitation each and every record owner of the
Premises, from time to time, or any other person having an interest therein and
shall inure to the benefit of American Family, its successors and assigns. As
used herein the words “successors and assigns” shall also be deemed to mean the
heirs, executors, representatives and administrators of any natural person who
is a party to this Assignment.

18. Governing Law. Borrower and American Family agree, notwithstanding any
conflict of law principles, that this Assignment is intended to and shall be
governed by the internal laws of the State of Georgia.

19. Validity Clause. It is the intent of this Assignment to confer unto American
Family the rights and benefits hereunder to the full extent allowable by law.
The unenforceability or invalidity of any provision or provisions hereof shall
not render any other provision or provisions of this Assignment unenforceable or
invalid. Any provisions found to be unenforceable shall be severable from this
Assignment.

20. Notices. Any notice which any party hereto may desire or may be required to
give to any other party shall be in writing and the mailing thereof by certified
mail, or its equivalent, to the respective party’s address as set forth above or
to such other place as such party may by notice in writing designate as its
address, shall constitute service of notice.

21. Defined Terms. All terms used in this Assignment which appear in boldface
type and are not defined herein, shall have the meaning ascribed to such term or
terms in the Security Deed.

22. Costs of Enforcement. To the extent permitted by law, Borrower agrees to pay
American Family its reasonable attorneys’ and paralegals’ fees and costs,
including all fees and costs incurred in litigation, mediation, arbitration,
bankruptcy and administrative proceedings, and appeals therefrom, and all court
costs and other Recoverable Costs, incurred by American Family in the exercise
of any right or remedy available to it under this Assignment, whether or not
suit is commenced. Whenever reference is made to the payment of “attorneys’
fees,” “reasonable attorneys’ fees” or words of similar import in this
Assignment, the same shall mean and refer to the payment of actual attorneys’
fees incurred based upon the attorney’s normal hourly rate and the number of
hours worked, and not the statutory attorneys’ fees defined in O.C.G.A.
Section 13-1-11

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Assignment to be executed as the
authorized deed and voluntary act of said Borrower as of the date first above
written.

 

     DC-2775 NORTHWOODS PARKWAY, LLC,      a Delaware limited liability company
Signed, sealed and delivered in the presence of:           By:    Carter Validus
Operating Partnership, LP,         a Delaware limited partnership, its manager

/s/ Elizabeth Fay

    

Elizabeth Fay

        By:    Carter Validus Mission Critical Unofficial Witness           
REIT, Inc., a Maryland corporation,            its general partner

/s/ April Tutor

     Notary Public            By:  

/s/ John E. Carter

My commission expires:  October 20, 2013              John E. Carter,           
  Chief Executive Officer

 

STATE OF FLORIDA    )    ) ss. COUNTY OF HILLSBOROUGH    )

1. This instrument was acknowledged before me this 13th day of March, 2012, by
John E. Carter, Chief Executive Officer of Carter Validus Mission Critical REIT,
Inc., general partner of Carter Validus Operating Partnership, L.P., manager of
DC-2775 Northwoods Parkway, LLC, a Delaware limited liability company, to me
known to be the person who executed the foregoing instrument by virtue of the
authority vested in him in such capacity and acknowledged that he executed the
same as the voluntary act and authorized deed of the limited liability company.

 

/s/ April Tutor

Notary Public, State of  

Florida

My commission expires:  

October 20, 2013

 

8



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

All that tract or parcel of land containing 3.222 acres lying and being in Land
Lot 256 of the 6th District of Gwinnett County, Georgia, and being more fully
described as follows:

Beginning at a concrete monument found at the Southerly end of a miter of the
right-of-way intersection of the Northeasterly right-of-way of Langford Road, a
right-of-way of varying widths (at this point being a 100 foot right-of-way),
with the Southeasterly right-of-way of Northwoods Parkway, a right-of-way of
varying widths; thence along said right-of-way and miter North 06°07’42” East a
distance of 19.41 feet to a  1/2 inch rebar pin found on said Southeasterly
right-of-way of Northwoods Parkway; thence along said right-of-way of Northwoods
Parkway North 49°24’00” East a distance of 69.97 feet to a point; thence
continuing along said right-of-way along a curve to the left having a radius of
507.47 feet an arc distance of 62.44 feet (said arc being subtended by a chord
bearing North 45°52’30” East a distance of 62.40 feet) to a point; thence
continuing along said right-of-way North 42°21’00” East a distance of 65.55 feet
to a point; thence continuing along said right-of-way along a curve to the right
having a radius of 447.46 feet an arc distance of 108.07 feet (said arc being
subtended by a chord bearing North 49°16’00” East a distance of 107.81 feet) to
a point; thence continuing along said right-of-way North 56°11’15” East a
distance of 250.36 feet to a point; thence continuing along said right-of-way
along a curve to the left having a radius of 600.00 feet an arc distance of
172.43 feet (said arc being subtended by a chord bearing North 51°22’45” East a
distance of 171.84 feet) to a point; thence continuing along said right-of-way
North 39°57’45” East a distance of 16.73 feet to a nail found and the TRUE POINT
OF BEGINNING.

From the TRUE POINT OF BEGINNING thus established thence continuing along said
right-of-way North 39°57’45” East a distance of 359.64 feet to a  1/2 inch rebar
pin found; thence leaving said right-of-way South 40°35’30” East a distance of
425.22 feet to a  5/8 inch rebar pin found on the Northwesterly right-of-way of
a 200 foot right-of-way of Southern Railroad; thence along said Railroad
right-of-way South 49°24’30” West a distance of 354.54 feet to a  1/2 inch rebar
pin found; thence leaving said right-of-way North 40°37’32” West a distance of
366.20 feet to a nail found on aforesaid Southeasterly right-of-way of
Northwoods Parkway and the TRUE POINT OF BEGINNING.

 

9